Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Wang, et al. (WO 2015/196092) and Yang et al. (WO 2013/078645) are examples, do not disclose the accumulative limitations of the independent claim. The prior art does not teach or fairly suggest wherein the number of porous silicon spheres include a surface area between 20 m2g-1 and 40 m2g-1 with the carbon coating covering a surface portion of the porous silicon spheres. 
In the closest reference, Wang discloses porous silicon spheres (porous silicon spheres; paragraph (0024]). 
In another reference, Yang discloses forming the carbon coating covering the surface of the porous silicon sphere (forming the carbon coating on the silicon particles; page 2, lines 39-43, claim 1). 
Wang, Yang and the references of record fail to disclose wherein the number of porous silicon spheres include a surface area between 20 m2g-1 and 40 m2g-1 with the carbon coating covering a surface portion of the porous silicon spheres. 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the references uncovered disclosed the nuances of the instant claim in a cumulative manner while still allowing for a plausible motivation to combine said references. 
Although Wang discloses a surface area for the silicon spheres, the surface area mentioned is about 200m2/g which helps the structure undergo less stress and increases its capacity and life and by reducing the area to numbers stated by the application will have detrimental effects on its stability and add no benefit. The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721